Citation Nr: 0427156	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for shell 
fragment wound scars of both shoulders.  

2.  Entitlement to an increased evaluation for shell fragment 
wound scars of the left foot, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wound to the right foot with numbness of the 
dorsum area, currently rated as 10 percent disabling.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for lumbar strain.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In August 2001 the RO denied the veteran's 
claims for increased evaluations for shell fragment wound 
scars of both shoulders, shell fragment wound scars of the 
left foot, and shell fragment wound to the right foot with 
numbness of the dorsum area.  In a March 2003 rating decision 
the RO determined that new and material evidence to reopen 
the claim of service connection for lumbar strain had not 
been submitted.  


FINDINGS OF FACT

1.  Shell fragment wound scars of both shoulders are 
asymptomatic.  

2.  Shell fragment wound scars of the left foot are 
manifested by small scars on the dorsum of the left foot 
which are slightly hypopigmented with slight dimpling, not 
affixed to underlying tissues and exhibiting slight 
tenderness to palpation.  

3.  Residuals of shell fragment wound to the right foot with 
numbness of the dorsum area is manifested by some associated 
numbness circumferentially and hypersensitivity to palpation.  

4.  An April 1971 Board decision denied service connection 
for a low back disorder.  

5.  Evidence received since the April 1971 Board decision is 
neither cumulative nor redundant, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for shell 
fragment wound scars of both shoulders have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.102, Part 4, 4.31, 4.118, 
Diagnostic Code 7805 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for shell fragment wound scars of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.102, Part 4, 4.118, 
Diagnostic Code 7804 (2003).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of shell fragment wound to the right foot with 
numbness of the dorsum area have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.102, Part 4, 4.124a, Diagnostic Code 8623 
(2003).  

4.  The April 1971 Board decision is final; new and material 
evidence has been received, and the claim of entitlement to 
service connection for lumbar strain is reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2001 and December 2002.  
Specifically, in the May 2001 RO letter the RO informed the 
appellant of the following: 1.) VA's responsibilities and the 
appellant's responsibilities; 2.) The RO role in the claims 
process; 3.) What evidence the RO requested / received on the 
appellant's behalf; and 4.) What was needed and why.  In the 
December 2002 RO letter the RO informed the appellant of the 
following: 1.) What the appellant should know about the 
claims; 2.) VA's duty to notify the appellant about the 
claims; 3.) VA's duty to assist the appellant in obtaining 
evidence for the claims; 4.) What must the evidence show to 
establish entitlement; 5.) What information or evidence was 
still needed from the appellant; 6.) What evidence the RO had 
requested to support the claims; and 7.) What evidence the RO 
had to support the claims.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In August 2001 subsequent to the enactment of the 
VCAA, the RO denied the veteran's claims for increased 
evaluations for shell fragment wound scars of both shoulders, 
shell fragment wound scars of the left foot, and shell 
fragment wound to the right foot with numbness of the dorsum 
area.  The veteran was provided VCAA notices in May 2001 and 
December 2002.  Here, the veteran was sent a VCAA notice 
before the initial unfavorable decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records, post service private and VA medical records.  In a 
letter received by the RO in June 2001 the veteran wrote that 
he had no outside evidence for his claim.  In a letter 
received by the RO in December 2002 the veteran wrote that he 
had no evidence to submit.  There is no indication that 
additional relevant records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in June 2001, December 2002 and February 2003.  The reports 
of examinations are in the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  

II.  Increased Evaluations 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

A.  Shell Fragment Wound Scars of Both Shoulders  

The veteran's shell fragment wound scars of both shoulders 
are currently evaluated as noncompensably disabling under 
Diagnostic Code 7805, which rates a disability based on 
limitation of function of the affected part.  See 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2003).  Where, as here, the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

With respect to the applicable law, during the pendency of 
this appeal, in August 2002, VA amended portions of 38 C.F.R. 
§ 4.118 the regulation governing ratings of the skin.  67 
Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 4.118).  The 
criteria that pertain to scars, while revised as of August 
30, 2002, remained unchanged with specific regard to 
Diagnostic Code 7805.

With respect to functional loss of the shoulder, Diagnostic 
Code 5201, limitation of arm motion, provides for a 20 
percent rating for limitation of motion of the either the 
major or minor arm where the motion is limited at the 
shoulder level.  A 30 percent rating is assigned for 
limitation of motion of the major extremity where it is 
limited in motion to midway between the side and shoulder 
level, a 40 where motion is limited to 25 degrees from the 
side.  A 20 percent rating is assigned for limitation of 
motion of the minor extremity where it is limited in motion 
to midway between the side and shoulder level, and 30 percent 
where motion is limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2003).

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2003).

Complete paralysis of the upper radicular group (fifth and 
sixth cervicals), with all shoulder and elbow movements lost 
or severely affected, hand and wrist movements not affected, 
warrants a 70 percent rating for the major extremity and a 60 
percent rating for the minor extremity.  Incomplete paralysis 
is to be evaluated as follows: for severe incomplete 
paralysis, 50 percent for the major extremity and 40 percent 
for the minor extremity; for moderate incomplete paralysis, 
40 percent for the major extremity and 30 percent for the 
minor extremity; and for mild incomplete paralysis, 20 
percent for either extremity.  38 C.F.R. § 4.124a, Diagnostic 
Code 8510.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  38 C.F.R. § 4.124a 
(2003). 

Terms such as "moderate", and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2003).  

At the June 2001 VA scars examination the right shoulder 
itself was tender to palpation and with pain on range of 
motion.  X-rays of the right shoulder showed some 
degenerative joint disease of the right shoulder with 
narrowing of the joint spaces, both at the 
acromioclavicularjoint as well as at the humeral/acromial 
joint.  X-ray of the left shoulder revealed some arthritic 
change at the acromioclavicular and to a lesser degree the 
glenohumeral joint.  No fractures were seen.  No soft tissue 
calcification was identified.  There were a couple of 
extremely tiny metallic densities in the soft tissue lateral 
to the humeral head.  No other abnormalities were seen.  

At the June 2001 VA bones examination the veteran had pain to 
the right shoulder with abduction and flexion activity.  

At the February 2003 VA joints examination x-rays of both 
shoulders on previous examination showed evidence of some 
degenerative joint disease.  There was no evidence of foreign 
body within the joint space of any of these joints.  Any 
foreign bodies identified on x-ray were in the soft tissues 
of the skin.  

The criteria of Diagnostic Code 7801 pertains to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion, with a minimal rating of 10 percent assigned for 
areas of 39 sq cm or more.  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2003).  The criteria of Diagnostic Code 7802 pertains to 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, with a minimal 10 
percent evaluation assigned for an area or areas of 929 sq. 
cm. or greater.  38 C.F.R. § 4.118 (2003).  The criteria of 
Diagnostic Code 7803 pertains to scars, superficial, unstable 
warrant a 10 percent rating.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  38 C.F.R. § 4.118 (2003).  Diagnostic Code 
7804 pertains to superficial scars that are painful on 
examination, which warrant a 10 percent rating.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  A 10-percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 on the amputation rule.)  38 C.F.R. § 4.118 
(2003).  

At the June 2001 VA scars examination there were several 
small, pinhead size scars, over the anterior aspect of the 
right shoulder.  There was no affixation to the underlying 
tissue.  The scars themselves were not tender.  The left 
shoulder was asymptomatic as far as pain.  There were several 
very small, slightly hypopigmented scars over the anterior 
aspect of the left shoulder; however these were nontender, 
non-affixed to underlying tissues.  At the February 2003 VA 
joints examination there were several small, slightly 
hypopigmented scars over the anterior aspect of the right 
shoulder, as well as over the lateral aspect of the left 
shoulder; these were not affixed to underlying tissue and no 
chronic skin changes were notes as well as no evidence of 
deep tissue abnormalities or functional loss as related to 
there scars.  There was no evidence of tenderness on 
palpation of the scars of the shoulder.  Therefore, a 
compensable rating of the veteran's shell fragment wound 
scars of both shoulders under Diagnostic Codes 7801, 7802, 
7803 and 7804 is not warranted.  

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a compensable 
rating for his service-connected shell fragment wound scars 
of both shoulders.  At the June 2001 VA bones examination 
left shoulder flexion was 0-98 degrees, extension was 0-43 
degrees, abduction was 0-84 degrees, external rotation was 0-
51.5 degrees, and internal rotation was T9.  Right shoulder 
flexion was 0-80 degrees, extension was 0-33.5 degrees, 
external rotation was 00-77 degrees, and internal rotation 
was 0-32 degrees.  The February 2002 VA outpatient treatment 
record showed that the veteran's right shoulder had a full 
range of motion.  As such, he clearly does not meet or nearly 
approximate the criteria of limitation of motion of the 
either shoulder to shoulder level, or midway between the side 
and shoulder level, necessary for a compensable rating under 
Diagnostic Code 5201.  38 C.F.R. § 4.71a.  

The Board has thoroughly reviewed the evidence of record, but 
finds no basis for assignment of a compensable rating for 
shell fragment wound scars of both shoulders.  The medical 
evidence of record, summarized in pertinent part above, does 
not reflect that the veteran experiences a degree of lost or 
impaired function that constitutes incomplete paralysis.  In 
fact, clinical findings do not reveal a nerve injury.  At the 
June 2001 VA scars examination the left shoulder scars were 
not associated with sensory or motor deficit.  There simply 
are no clinical findings that would warrant a compensable 
rating under the diagnostic code provision applicable to 
peripheral nerve injuries.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8510.  

A minimum 10 percent evaluation is not warranted for x-rays 
findings of degenerative joint disease of the shoulders as 
the February 2003 VA joints examiner saw no association 
between the mechanical presence of the shrapnel and the 
present degenerative joint disease of both shoulders.  

Under these circumstances, the Board finds that a compensable 
rating is not warranted for shell fragment wound scars of 
both shoulders under Diagnostic Codes 7801, 7802, 7803, 7804, 
5201 or 8510.  



B.  Increased Evaluation for Shell Fragment Wound Scars of 
the Left Foot 

The veteran's service connected shell fragment wound scars of 
the left foot are currently evaluated as 10 percent disabling 
under Diagnostic Code 7804, for superficial scars painful on 
examination.  38 C.F.R. § 4.118 (2003).  

Under the revised regulations, residual scars other than of 
the head, face, or neck, are rated under Diagnostic Codes 
7801 to 7805.  Diagnostic Code 7804 pertains to superficial 
scars that are painful on examination, which warrant a 10 
percent rating.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2003).  

In this case, the scars described in the examination report 
are superficial.  At the June 2001 VA scars examination on 
the left foot there was a 0.50-cm scar on the dorsum of the 
left foot.  Previous x-rays were unremarkable for the left 
foot.  At the February 2003 VA joints examination on the left 
foot there were two small scars on the dorsum, slightly 
hypopigmented with slight dimpling and not affixed to 
underlying tissues.  However, there was slight tenderness to 
palpation.  The currently assigned 10 percent evaluation is 
supported under these criteria.  

The criteria of Diagnostic Code 7805 pertain to other scars 
that are to be rated on the basis of limitation of function 
of the affected part.  38 C.F.R. § 4.118 (2003).  Diagnostic 
Codes 8521, 8522, 8523, 8524 and 8525 provides for 
evaluations in excess of 10 percent for either complete or 
incomplete paralysis of the foot.  At the June 2001 VA scars 
examination there were no sensory changes associated with the 
scar.  At the February 2003 VA joints examination there was 
no associated motor or sensory loss.  It is, therefore, the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 10 percent for shell fragment wound scars of the 
left foot.  The benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



C.  Increased Evaluation for Residuals of Shell Fragment 
Wound to the Right Foot With Numbness of the Dorsum Area 

The veteran's service connected shell fragment wound to the 
right foot with numbness of the dorsum area is evaluated 
under Diagnostic Code 8623, for neuritis.  Under this 
section, mild neuritis of the anterior tibial nerve (deep 
peroneal) warrants a zero percent evaluation, while moderate 
neuritis warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8623.  This provision requires 
consideration of the criteria in Diagnostic Code 8523 for 
impairment of the anterior tibial (deep peroneal) nerve, 
resulting in a loss or decrease in dorsal flexion of the 
foot.  Moderate incomplete paralysis resulting in a loss or 
decrease in dorsal flexion of the foot warrants a 10 percent 
rating, and severe incomplete paralysis warrants a 20 percent 
rating.  A 30 percent evaluation is contemplated for complete 
paralysis of the anterior tibial nerve where dorsal flexion 
of the foot is lost.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  38 C.F.R. § 4.124a 
(2003).  

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
an evaluation in excess of 10 percent.  The record contains 
no medical evidence that indicates that the veteran's shell 
fragment wound to the right foot with numbness of the dorsum 
area is equivalent to more than moderate incomplete 
paralysis.  At the June 2001 VA scars examination both feet 
reveal visible 0.75 scar on the dorsum of the right foot with 
some associated numbness circumferentially and 
hypersensitivity to palpation.  It was non-affixed to the 
underlying tissues and there was no evidence of tissue loss 
beneath the scar.  Previous x-rays of both feet revealed some 
evidence of calcaneal spurs on the right.  At the February 
2003 VA joints examination on the right foot there was a scar 
over the dorsal aspect.  The scar itself was slightly tender 
and there was some associated numbness in the general area.  
To percussion of the scar there was a lightning-like 
radiation down into the great toe.  There were no chronic 
skin changes associate with this scar and it was not affixed 
to underlying tissues.  Accordingly, an evaluation in excess 
of 10 percent is denied.  

As the preponderance of the evidence is against the claim for 
an increased rating for this disability, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III.  New and Material Evidence To Reopen the Claim of 
Service Connection for Lumbar Strain  

In an April 1971 decision the Board denied the veteran's 
claim of entitlement to service connection for a low back 
disorder.  The applicable law states that, when a claim is 
disallowed by the Board of Veterans' Appeals, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis may be considered.  38 U.S.C.A. § 
7104(b) (West 1991 & Supp. 2002).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp.2002); 38 C.F.R. § 20.1105 (2003).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  In determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 3.156(a) 
(2002).  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on December 20, 2002, the revised 
regulation is applicable and the Board may not consider the 
prior regulation.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

The Board has reviewed the evidence received into the record 
since the April 1971 Board decision and finds that new and 
material evidence has been received to reopen the claim of 
service connection for lumbar strain.  Specifically, a 
September 1988 private medical record, which showed that the 
veteran was seen for low back syndrome and lumbar 
radiculitis.  This evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  For the first time, 
medical evidence suggests diagnosis of a back disorder.  
Accordingly, the claim of service connection for lumbar 
strain is reopened.  

As new and material evidence has been presented the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
reopened claim of service connection for lumbar strain on a 
de novo basis will be addressed in the remand portion of this 
decision.


ORDER

A compensable evaluation for shell fragment wound scars on 
both shoulders is denied.  

An evaluation in excess of 10 percent for shell fragment 
wound scars of the left foot is denied.  

An evaluation in excess of 10 percent for residuals of shell 
fragment wound to the right foot with numbness of the dorsum 
area is denied.  

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for lumbar strain 
is reopened, and to this extent only, granted.


REMAND

The veteran's claim of entitlement to service connection for 
lumbar strain has been reopened.  Since this claim has been 
reopened the provisions of The Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159 (2003) now apply.  The VA has not 
examined the veteran with regard to his lumbar spine.  In the 
case of a claim for disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  This 
includes the duty to obtain VA examinations, which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Accordingly, this case is REMANDED for the following:

1.  Provide notice that informs the 
claimant of any information and evidence 
not of record (1) that is necessary to 
substantiate the claim, (2) that VA will 
seek to provide, and (3) that the 
claimant is expected to provide.  Request 
that the claimant provide any evidence in 
the claimant's possession that pertains 
to the claim.  

2.  Afford the veteran a VA orthopedic 
examination.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

3.  The orthopedic examiner is requested 
to provide a diagnosis of a current 
lumbar spine disorder, if any.  If the 
veteran has a current lumbar disorder 
then the orthopedic examiner is requested 
to render an opinion as to whether it is 
at least as likely as not that the 
veteran's current lumbar spine disorder 
was incurred in or aggravated by service.  
The examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

4.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

5.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



